Citation Nr: 0909685	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of 
hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The Board observes that, in an October 1987 rating decision, 
the RO denied the Veteran's claims of service connection for 
a low back disability and for residuals of hepatitis B.  The 
Veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an October 1987 rating decision, the RO denied the 
Veteran's claims of service connection for a low back 
disability and for residuals of hepatitis B.

3.  New and material evidence has been received since October 
1987 in support of the Veteran's claim of service connection 
for a low back disability.

4.  The Veteran's current low back disability is not related 
to active service.

5.  The evidence received since the October 1987 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim of service connection for residuals 
of hepatitis B and does not raise a reasonable possibility of 
substantiating this claim.



CONCLUSIONS OF LAW

1.  The October 1987 rating decision, which denied claims of 
service connection for a low back disability and for 
residuals of hepatitis B, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the October 1987 RO decision in 
support of the claim of service connection for a low back 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  A low back disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

4.  Evidence received since the October 1987 RO decision in 
support of the claim of service connection for residuals of 
hepatitis B is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2006 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
relating his claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's previously denied 
service connection claim for a low back disability, it does 
not support granting this claim on the merits.  The evidence 
also does not support reopened the Veteran's previously 
denied service connection claim for residuals of hepatitis B.  
Thus, any failure to notify and/or develop these claims under 
the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The December 2006 VCAA notice letter also defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denial of the claims of service connection for a low 
back disability and for residuals of hepatitis B, and noted 
the evidence needed to substantiate the underlying claims of 
service connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Additional notice of the five elements of a service-
connection claim was provided in the December 2006 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because his service connection claim for a low back 
disability is being reopened and denied, and because the 
Veteran's previously denied service connection claim for 
residuals of hepatitis B are not being reopened, any question 
as to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  VA 
need not conduct an examination or obtain a medical opinion 
with respect to the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim for service connection for a right ankle disability 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The standards of McLendon are not met in this case.  As will 
be explained below in greater detail, new and material 
evidence has not been received to reopen the Veteran's 
previously denied service connection claim for residuals of 
hepatitis B.  There also is no medical evidence that the 
Veteran's current low back disability could be attributed to 
active service.  Thus, the Board concludes that additional 
examinations are not necessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

In October 1987, the RO denied, in pertinent part, the 
Veteran's claims of service connection for a low back 
disability and for residuals of hepatitis B.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  The Veteran did not initiate an appeal of 
the October 1987 rating decision and it became final.

The claims of service connection for a low back disability 
and for residuals of hepatitis B may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed an application to reopen 
his previously denied service connection claims on a VA 
Form 21-526 that was received at the RO on November 13, 2006.  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for a low back disability and for 
residuals of hepatitis B, the evidence before VA at the time 
of the prior final RO decision in October 1987 consisted of 
the Veteran's service treatment records and post-service VA 
treatment records.  In this decision, the RO noted that the 
Veteran had been diagnosed as having hepatitis B during 
active service but was treated, experienced a full recovery, 
and had no residuals of hepatitis B.  The RO also noted that 
the Veteran was treated for acute back strain once during 
active service but no chronic back disability was shown 
during or after active service.  Finally, the RO noted that 
the Veteran had failed to report for his scheduled VA 
examination.  Thus, the claims were denied.

The newly submitted evidence consists of additional post-
service VA and private treatment records, reports of VA 
examinations conducted in October 2008, and the Veteran's lay 
statements.

When he filed his application to reopen his previously denied 
service connection claims in November 2006, the Veteran 
attached copies of service treatment records.  These records 
mostly were duplicates of records previously considered by 
the RO when it denied the Veteran's service connection claims 
in October 1987.  There was a "Multiple Item Prescription" 
record dated February 26, 1985, on which an in-service 
examiner stated that the Veteran "has had hepatitis and has 
not completely recovered.  He still fatigues easily and 
should not participate in the aerobics requirement."  There 
was a hand-written note from an RO employee at the bottom of 
this record indicating that this was "not found in" the 
Veteran's service treatment records.  These records otherwise 
show that the Veteran was diagnosed as having hepatitis B 
during active service, was treated, and recovered.

Attached to the Veteran's April 2007 notice of disagreement 
were additional private treatment records showing that, on 
magnetic resonance imaging (MRI) scan of the lumbar spine in 
July 2003, left posterior L5-S1 disk protrusion and mild 
multilevel disk and facet degenerative changes were noted.

In statements on a July 2007 VA Form 9, the Veteran contended 
that he continued experiencing low back problems with 
stooping, lifting, or laying on his back.

A review of the Veteran's post-service private treatment 
records from Harris Hospital, Fort Worth, Texas, received at 
the RO in January 2008, shows that the Veteran was treated on 
an outpatient basis for low back problems several times in 
June and July 2003.  The impressions included sciatica.

In statements on his February 2008 VA Form 9, the Veteran 
contended that he was submitting medical records showing 
treatment for residuals of hepatitis B which were related to 
active service.  A review of the private outpatient treatment 
records attached to this form does not show such treatment.  
Instead, these records show private outpatient treatment in 
2007 for chronic kidney disease, acute renal failure of 
unknown etiology, and an enlarged prostate.

On VA spine examination in October 2008, the Veteran 
complained of occasional back pain which did not bother him 
at rest but was aggravated by activity.  He did not do any 
lifting any more due to his back pain.  He used no back brace 
or assistive device.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  
Physical examination showed a normal gait, an ability to walk 
on his heels and toes, a decreased lumbar curve, no 
scoliosis, and muscle tenderness.  X-rays of the lumbar spine 
showed prominent marginal osteophytes along the right side of 
L2 and L3 vertebral bodies, small osteophytic changes in the 
remainder of the lumbar spine, somewhat narrowed disc space 
at L1-2, well-preserved disc spaces in the rest of the lumbar 
spine, no evidence of compression fracture or 
spondylolisthesis, and unremarkable sacroiliac joints.  The 
VA examiner opined that the Veteran's current back sprain was 
less likely than not related to active service.  The 
impression was chronic lumbosacral strain with back pain and 
left leg radiation with moderate symptoms and minimal 
disability.

On VA liver, gall bladder, and pancreas examination in 
October 2008, the Veteran reported that his hepatitis B had 
been stable.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
reported that he was diagnosed as having hepatitis B during 
active service.  He denied any incapacitating episodes, acute 
symptoms of fatigue, malaise, nausea or vomiting, anorexia, 
arthralgia, or right upper quadrant pain with symptoms which 
required bed rest or treatment by a physician.  He also was 
not on any present treatment for hepatitis B, including any 
special diet or medications.  He denied any fatigue, malaise, 
anorexia, weight loss, or hepatomegaly.  He also denied any 
intravenous drug abuse or extrahepatic manifestations of 
liver disease including vasculitis, kidney disease, or 
arthritis.  He further denied any history of cirrhosis, 
ascites, upper gastrointestinal bleeds, hypertension, 
jaundice, weight loss or gain, nausea or vomiting, or 
diarrhea.  Physical examination showed a soft, non-tender 
abdomen with no organomegaly or ascites and no evidence of 
jaundice, erythema, or muscle wasting.  The impressions were 
hepatitis B, presently stable, and no complications of 
hepatitis.

With respect to the Veteran's application to reopen a claim 
of service connection for residuals of hepatitis B, the Board 
notes that the evidence which was of record in October 1987 
showed that, although the Veteran was treated during active 
service for hepatitis B, this condition was resolved with in-
service treatment and resulted in no residuals.  The newly 
submitted evidence shows that the Veteran currently 
experiences no complications or residuals from his stable 
hepatitis B.  None of the Veteran's post-service VA or 
private treating physicians have identified any hepatitis B 
residuals.  Although this evidence is new, in that it has not 
been submitted previously to agency adjudicators, it is 
cumulative or redundant of the evidence at the time of the 
prior decision showing that the Veteran's in-service 
hepatitis B had been resolved with treatment and had resulted 
in no residuals.  Thus, it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  Because new and material evidence has not been 
received, the Board finds that the previously denied claim of 
service connection for residuals of hepatitis B is not 
reopened.

With respect to the Veteran's application to reopen a claim 
of service connection for a low back disability, the Board 
notes that the evidence which was of record in October 1987 
showed that there was no evidence of current chronic back 
disability during or after active service.  The newly 
submitted evidence indicates that the Veteran experiences 
current low back disability which could be related to active 
service.  This evidence is neither cumulative nor redundant 
of the evidence at the time of the prior decision.  It 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  Because new and material evidence 
has been received, the Board finds that the previously denied 
claim of service connection for a low back disability is 
reopened.  

Having determined that new and material evidence has been 
received to reopen the Veteran's claim of service connection 
for a low back disability, the Board must adjudicate this 
claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).    

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in March 1967, the Veteran 
denied any medical history of recurrent back pain and 
clinical evaluation was normal.  These examination results 
were unchanged on periodic physical examination in May 1970.  
On periodic physical examination in March 1977, the Veteran 
denied any significant medical or surgical problems since his 
enlistment physical examination.  Clinical evaluation was 
normal.  These results were unchanged on subsequent periodic 
physical examination in May 1979 and October 1982.  At the 
Veteran's separation physical examination in May 1987, the 
Veteran reported a history of recurrent back pain.  The in-
service examiner noted that this referred to low back pain 
"on occasion since 1981, secondary to heavy lifting."  The 
Veteran self-medicated for his low back pain as needed.  His 
low back pain had not resulted in any complications or 
sequelae.  Clinical evaluation was normal.  

As noted above, the post-service medical evidence shows that 
the Veteran was treated for low back problems beginning in 
June 2003 and was diagnosed as having sciatica.  Following VA 
examination in October 2008, the VA examiner opined that the 
Veteran's current back strain was not related to active 
service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability.  A review of the Veteran's service treatment 
records shows that he was not treated for a low back 
disability during active service.  Although he reported a 
history of recurrent back pain secondary to heavy lifting at 
his separation physical examination in May 1987, the in-
service examiner noted at that time that the Veteran also 
reported self-medicating for this problem and only 
experienced occasional low back pain without complications or 
sequelae.  Thus, as the RO noted in an October 1987 rating 
decision, there was no diagnosed chronic back disability 
shown during active service.  It appears that the Veteran 
first was treated for a low back disability in June 2003, or 
almost 16 years after his service separation in August 1987, 
when he was diagnosed as having sciatica.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining medical evidence shows that the Veteran was 
treated in June and July 2003 for low back pain.  None of the 
Veteran's post-service VA or private treating physicians have 
related his current low back disability to active service.  
In fact, following a review of the Veteran's claims file and 
a thorough physical examination of the Veteran in October 
2008, the VA examiner opined that the Veteran's current back 
strain was not related to active service.  There is no 
competent contrary opinion of record.  In summary, absent 
objective evidence, to include a medical nexus, relating the 
Veteran's current low back disability to active service, the 
Board finds that service connection for a low back disability 
is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).







	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, the claim 
of service connection for residuals of hepatitis B is not 
reopened.

As new and material evidence has been received, the claim of 
service connection for a low back disability is reopened; to 
this extent only, the appeal is granted.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


